Citation Nr: 1137729	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  04-09 647	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for a skin disorder of the lips has been received.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from September 1972 to May 1974.

This appeal to the Board of Veterans Appeals (Board) arises from a July 2003 rating action that denied service connection for a skin disorder of the lips.

By decision of September 2005, the Board denied service connection for a skin disorder of the lips on the grounds that new and material evidence to reopen the claim had not been received.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By May 2007 Memorandum Decision, the Court vacated that portion of the Board's September 2005 decision that denied service connection for a skin disorder of the lips, and remanded the matter to the Board for proceedings consistent therewith.

By decision of July 2010, the Board remanded this case to the RO for further development of the evidence and for due process development.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)) includes enhanced duties to notify and assist claimants.  

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, and the Court's decision, the Board finds that all notice and development action needed to fairly adjudicate the claim on appeal has not been accomplished.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West,        11 Vet. App. 268, 271 (1998).  

By decision of July 2010, the Board remanded this case to the RO for further development of the evidence and for due process development, including readjudication of the issue on appeal under the applicable laws and regulations.  

The Board notes that the regulations implementing the VCAA include a revision of the provisions of 38 C.F.R. § 3.156 which is applicable to claims to reopen filed on and after 29 August 2001.  See 66 Fed. Reg. 45620-45632 (29 August 2001).  Because the veteran's application to reopen the claim for service connection for a skin disorder of the lips on appeal was filed in February 2003, the RO should have applied the revised version of 38 C.F.R. § 3.156(a) effective for claims to reopen filed on and after 29 August 2001.  However, on page 2 of the July 2011 Supplemental Statement of the Case (SSOC), the RO erroneously applied the former version of 38 C.F.R. § 3.156(a) effective prior to 29 August 2001 in finding that new and material evidence to reopen the claim for service connection had not been received.  Thus, the veteran's claim has been adjudicated under erroneous criteria.  To avoid any prejudice to the Veteran, the Board finds that the RO, in the first instance, must readjudicate the service connection claim on appeal under the correct, revised version of 38 C.F.R. § 3.156(a) effective for claims to reopen filed on and after 29 August 2001.

The action identified herein is consistent with the duties imposed by the VCAA. However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements imposed by the VCAA are met, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should readjudicate the service connection claim on appeal in light of all pertinent evidence and legal authority, to specifically include the correct, revised version of 38 C.F.R. § 3.156(a) applicable to claims to reopen filed on and after 29 August 2001.  

2.  To help avoid future remand, the RO must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271. 

3.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative an appropriate SSOC that includes the correct, revised version of 38 C.F.R. § 3.156(a) applicable to claims to reopen filed on and after 29 August 2001, and clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

